


117 HR 2420 IH: Overseeing the GI Bill Act of 2021
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2420
IN THE HOUSE OF REPRESENTATIVES

April 8, 2021
Mr. Moore of Alabama introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To direct the Secretary of Veterans Affairs to implement a modern information technology service to process claims for educational assistance under chapters 30, 33, 35, and 36 of title 38, United States Code.


1.Short titleThis Act may be cited as the Overseeing the GI Bill Act of 2021. 2.Improvements to information technology services used to process claims for educational assistance (a)modern information technology serviceThe Secretary of Veterans Affairs shall implement an information technology service to process claims for educational assistance under chapters 30, 33, 35, and 36 of title 38, United States Code, using one or more commercial software systems. The Secretary shall complete such implementation not later than August 1, 2024.
(b)Required capabilitiesThe Secretary shall ensure that the modern information technology service under subsection (a) has the following capabilities: (1)As compared to legacy information technology systems—
(A)the ability to process claims faster and in a more efficient manner by improving processing integration and accuracy; (B)improved data exchange and reporting; and
(C)improved customer integration and simplification of the online experience. (2)Timely communication by employees of the Department of Veterans Affairs to individuals and educational institutions using an online portal that can provide real-time information on claims for educational assistance.
(3)The ability to be customized to address future capabilities required by law. (4)Fully automated to the extent practicable for all original and supplemental claims, including with respect to calculating accurate awards.
(5)The ability for individuals entitled to educational assistance to electronically apply for, withdraw from, and amend such entitlement, and to reallocate a transferred entitlement. (6)The ability to electronically process changes made by educational institutions.
(7)The ability to verify attendance at an educational institution. (8)The ability to process validations made by an educational institution.
(c)Initial reportNot later than 120 days after the date on which the Secretary awards a contract for the modern information technology service, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report containing information on the cost, schedule, and performance of the project for implementing such system, including, with respect to such project, the following: (1)An estimate of acquisition, implementation, and life cycle costs (including all direct and indirect costs to acquire, implement, operate, and maintain such system).
(2)An intended implementation schedule indicating significant milestones, initial operating capability, and full operating capability or completion. (3)Key business, functional, or performance objectives.
(4)With respect to both original claims and supplemental claims processed on a monthly basis, statistics regarding— (A)the number of such claims processed using legacy information technology systems; and
(B)the number of such claims estimated to be processed using the modern information technology service. (5)The amount of savings that are estimated to be realized from using the modern information technology service rather than legacy information technology systems.
(6)The estimated accuracy of processing claims. (7)The estimated timeliness for—
(A)processing original claims; and (B)processing supplemental claims.
(8)A description of how the modern information technology service will— (A)automate the processing of original claims; and
(B)automate the processing of supplemental claims. (d)Updated information (1)Annual reportsOn an annual basis during the period in which the Secretary is implementing the modern information technology service, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report containing updated information regarding the matters specified in subsection (c). Each such updated report shall identify any changes to the cost, schedule, or performance of the project to implement such system.
(2)Notification
(A)RequirementNot later than 60 days after the date on which an action described in subparagraph (B) occurs, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a notification of such action, including a description of and explanation for such action. (B)Action describedAn action described in this subparagraph is, with respect to the project to implement the modern information technology service, any of the following:
(i)With respect to the acquisition, implementation, or life cycle cost of the project, or an increment therein, a change or variance that is 10 percent or greater compared to the amount identified the most recent report submitted under paragraph (1). (ii)With respect to the schedule for achieving a significant milestone, initial operating capability, or final completion of the project, a change or variance that is 180 days or greater compared to the schedule identified the most recent report submitted under paragraph (1).
(iii)With respect to the performance, an instance where a key business, functional, or performance objective is not attained, or is not anticipated to be attained, in whole or in part. (e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal years 2022 through 2024 a total of $250,000,000 to carry out this section.
(f)DefinitionsIn this section: (1)The term legacy information technology system means an information technology system used by the Department of Veterans Affairs to process claims for educational assistance under chapters 30, 33, 35, and 36 of title 38, United States Code, before the date on which the Secretary of Veterans Affairs awards a contract under subsection (a) for the modern information technology service.
(2)The term modern information technology service means the information technology service implemented under subsection (a) to process claims for educational assistance under chapters 30, 33, 35, and 36 of title 38, United States Code.  